NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DEBORAH PERCIBALLI, Co-executors of             No. 17-55679
the Estate of Richard Nieto; LOUIS NIETO,
Jr., Co-executors of the estate of Richard      D.C. No. 8:08-cv-01168-JVS-AN
Nieto,

                Plaintiffs-Appellees,           MEMORANDUM*

 v.

HENRY L. NG,

                Defendant-Appellant,

and

GILBERT BURCIAGA; et al.,

                Defendants.

                   Appeal from the United States District Court
                      for the Central District of California
                    James V. Selna, District Judge, Presiding

                           Submitted January 15, 2018**

Before:      TROTT, TALLMAN, and CALLAHAN, Circuit Judges.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Attorney Henry L. Ng appeals pro se from the district court’s entry of

default judgment against him in this diversity action alleging state law claims. We

have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion the

grant of a default judgment. Alan Neuman Prods., Inc. v. Albright, 862 F.2d 1388,

1391 (9th Cir. 1988). We affirm.

      The district court did not abuse its discretion by granting plaintiffs’ motion

for default judgment because the sufficiency of the complaint, the merits of

plaintiffs’ substantive claims, and the fact that the default was not due to excusable

neglect weighed in favor of entering default judgment. See Eitel v. McCool, 782

F.2d 1470, 1471-72 (9th Cir. 1986) (setting forth factors in determining whether to

enter default judgment).

      We reject as without merit Ng’s contentions that the district court lacked

diversity jurisdiction, plaintiffs lacked standing to bring their claims, and that the

district court was biased against him.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Plaintiffs’ request for judicial notice (Docket Entry No. 20) is denied as

                                           2                                      17-55679
unnecessary.

      AFFIRMED.




                  3   17-55679